Citation Nr: 1014611	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-23 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The Veteran had active service from June 1968 to March 1971 
including service in the Republic of Vietnam form June 1968 
to January 1969.  The appellant claims as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2008.  The cause of death 
was carcinoma of the appendix.

2.  At the time of death, the Veteran was service connected 
for bronchitis with emphysema, post operative herniated 
nucleus pulposus at L4-5, fracture navicular bone of the left 
wrist, deviated nasal septum, sprained ankle with avulsion 
fracture, anal polypectomy, and post operative cyst, 
forehead.  

3.  Carcinoma of the appendix was not manifest during service 
or within a year of separation from service.

4.  Carcinoma of the appendix is not a disease associated 
with exposure to certain herbicide agents enumerated under 38 
C.F.R. § 3.309(e).

5.  The cause of death was unrelated to service or a service 
connected disability.

CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to death.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in May 2008.  However, in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the Court held, inter alia, that in the context of a 
claim for service connection for the cause of a veteran's 
death for the purpose of Dependency and Indemnity 
Compensation (DIC) benefits, the VCAA notice must include: 
(1) a statement of the disabilities, if any, for which a 
veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected disability; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disability not yet service connected.  Hupp, 21 Vet. App. 
at 352-53.  The Board finds that the May 2008 letter did not 
afford the appellant such notice.  Moreover, while the RO 
attempted to comply with Hupp in a letter of July 2009, the 
letter was not Hupp compliant.  Specifically, the letter did 
not inform the appellant of the disabilities for which the 
Veteran was service connected at the time of death and did 
not inform the appellant of the evidence needed to 
substantiate a claim for service connection due to exposure 
to Agent Orange.  

However, the Board finds that based on the statements in the 
record it is clear that the appellant was aware of the 
requirements needed to support a DIC claim and that she had 
actual knowledge.  Here, the appellant indicated in the 
Notice of Disagreement of November 2008 and September 2009 
that the appellant's cancer of the appendix was likely 
related to Agent Orange exposure in service.  Moreover, she 
indicated that she was aware that the cancer of the appendix 
is not a presumptive disability.  In light of the above, the 
Board finds that the appellant had actual knowledge of the 
requirements necessary to support her claim.  Although the 
appellant received inadequate preadjudicatory notice, the 
record reflects that she was provided with a meaningful 
opportunity such that the preadjudicatory notice error did 
not affect the essential fairness of the adjudication now on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, service records and 
private medical treatment records have been obtained.  In 
particular, the evidence is clear as to the cause of death.  
Furthermore, the evidence is adequate as to the timeline of 
the fatal disease process.  As noted in the death 
certificate, the approximate interval between onset and death 
was months; thus placing the onset decades after service.  
Here the record contains sufficient competent medical 
evidence to decide the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained or 
requested.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

A veteran who had a service-connected disability that was the 
principal or contributory cause of his death, which occurred 
after December 31, 1956, may be eligible for VA death 
benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  
In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as tumors, malignant, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).  For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  VA regulations 
define that "service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116.  Presumptive service 
connection for these disorders as a result of Agent Orange 
exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a) (6) are met.  38 C.F.R. § 3.309(e).

The appellant has appealed the denial of service connection 
for the cause of death.  After careful review of the record, 
the Board finds that service connection for cause of death is 
not warranted.

Service treatment records reveal that in February 1964, the 
Veteran complained of vomiting and an upset stomach lasting a 
day.  It was noted he did not have pain.  A November 1970 
Report of Medical History done for purposes of retirement 
notes the appellant reported he had stomach trouble.  The 
examiner noted that he had stomach trouble with no ulcer and 
no sequale.  A retirement physical of November 1970 revealed 
normal abdomen and viscera.  

An abdomen CT scan of February 2003 showed a normal abdomen.  
Private treatment records of February 2008 show that the 
appellant was found to have a right lower quadrant mass and 
spinal metastasis in January 2008.  He underwent a colectomy 
and was found to have mucinous adenocarcinoma of the 
appendix.  
The Veteran died in February 2008.  The cause of death was 
shown to be carcinoma of the appendix.

Via various statements, the appellant has related that she 
believed the Veteran's cancer of the appendix which caused 
his death was caused by his exposure to Agent Orange in 
service.  

The Board finds that service connection for the cause of 
death is not warranted.  In this regard, the Board notes that 
there is no showing that a service-connected disability was 
the principal or contributory cause of his death.  At the 
time of his death, the Veteran was service connected for 
bronchitis with emphysema, post operative herniated nucleus 
pulposus at L4-5, fracture navicular bone of the left wrist, 
deviated nasal septum, sprained ankle with avulsion fracture, 
anal polypectomy, and post operative cyst of the forehead.  
The February 2008 death certificate cited cancer of the 
appendix as the cause of death.  Bronchitis with emphysema, 
post operative herniated nucleus pulposus at L4-5, fracture 
navicular bone of the left wrist, deviated nasal septum, 
sprained ankle with avulsion fracture, anal polypectomy, and 
post operative cyst of the forehead were not identified as a 
principal or contributory cause of death and nothing in the 
record suggests that either if these disabilities played any 
role in the events producing death.  As such, the Board finds 
that the Veteran's service connected disabilities were not 
the principal or contributory cause of his death.

In deciding a claim for service connection for the cause of 
the Veteran's death, the Board must also consider whether the 
disability that caused the Veteran's death, cancer of the 
appendix, may be service connected.  The appellant has also 
asserted that the Veteran's cancer of the appendix was the 
result of exposure to Agent Orange during the Veteran's 
active service in Vietnam.  As explained below, the Board 
finds against this claim.

Initially, the Board notes that there is no proof of cancer 
of the appendix during service or within one year of 
separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Rather, the death certificate places the 
interval between onset and death as months.  The Board notes 
that service connection may be presumed for specific 
residuals of herbicide exposure by the showing of two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  Here, personnel records show that the Veteran served 
in Vietnam during the Vietnam Era.  However, cancer of the 
appendix is not a condition subject to presumptive (herbicide 
or Agent Orange) service connection pursuant to 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The evidence shows that the 
Veteran's death was caused by cancer of the appendix, this 
condition is not subject to herbicide presumptive service 
connection.  Accordingly, as cancer of the appendix is not 
listed as one of the presumptive disorders, presumptive 
service connection on the basis of Agent Orange exposure is 
not warranted in this case.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.

The Board also finds that service connection is not otherwise 
warranted.  In this regard, the Board notes that the 
Veteran's service treatment records are negative for cancer 
of the appendix and/or any diagnoses, complaints or treatment 
for the appendix.  Although service treatment records reveal 
that in February 1964, the Veteran complained of stomach 
trouble and vomiting, these were not attributed to the 
appendix.  Moreover, examination in November 1970 revealed 
normal abdomen and viscera.  The Veteran was diagnosed with 
cancer of the appendix in January 2008, decades after 
service, and there is no competent evidence which links the 
Veteran's fatal cancer of the appendix to his military 
service or to Agent Orange exposure during service.  Rather, 
the evidence established that the onset of the cancer of the 
appendix was approximately months prior to his death rather 
than an in service onset.  (See death certificate).  We also 
note that when seen, the Veteran reported a 3-4 week history 
of loss of appetite; a 2 week history of back pain; and more 
recent abdominal pain.  The Board finds the treatment records 
in the months prior to death to be highly probative as to the 
time of onset of the fatal disease process.

The appellant has maintained that her husband's exposure to 
Agent Orange in service caused his death.  However, the Board 
notes that the appellant has not provided any proof to 
support her contentions.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  There is simply no persuasive 
evidence of record supporting this allegation.  Moreover, as 
a layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination 
herself.  The medical issues presented here are not so 
obvious as to lend themselves to lay interpretation; the 
issue of the cause of the Veteran's death and its 
relationship to service or a service-connected disability is 
complex and not one that the appellant is competent to 
provide.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Further, the Board notes that the appellant has 
stated that her Congressman has introduced a bill to allow 
for the presumption of service connection for cancer of the 
appendix.  However, a pending bill is also not controlling 
law.  

In sum, the evidence establishes that the cause of the 
Veteran's death was cancer of the appendix and that there is 
no reliable evidence linking such to service.  The more 
probative evidence shows that there is no nexus between the 
Veteran's service and his death.  Bronchitis with emphysema, 
post operative herniated nucleus pulposus at L4-5, fracture 
navicular bone of the left wrist, deviated nasal septum, 
sprained ankle with avulsion fracture, anal polypectomy, and 
post operative cyst of the forehead were not identified as a 
principal or contributory cause of death and nothing in the 
record suggests that any of these disabilities played any 
role in the events producing death.  Therefore, the 
preponderance of the evidence is against service connection 
for cause of death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Service connection for cause of the Veteran's death is 
denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


